                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


UNITED STATES OF AMERICA                                         CASE NO. 6:93-CR-60026-02

VERSUS                                                           JUDGE ROBERT G. JAMES

JUNIUS CHARLES (02)


                                    ORDER and REASONS

       Before the Court are two Letter Motions by Defendant Junius Charles [Doc. Nos. 300,

304], whereby Charles moves the Court to appoint counsel to assist him in seeking relief under

section 403 of the First Step Act of 2018. Specifically, Mr. Charles seeks the assistance of counsel

to aid him in drafting a motion “requesting that the United States Attorney . . . vacate one of the

924(c) convictions that was used to stack [his] sentence.” [Doc. No. 304]. For the reasons that

follow, the motions are DENIED.

       In April of 1994, a jury found Charles guilty on one count of carjacking, in violation of 18

U.S.C. § 2119 (count I); two counts of possession of a firearm in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c)(1) (counts II and IV); one count of conspiracy to interfere with

commerce by robbery, in violation of 18 U.S.C. § 1951 (count III); one count of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (count VI); and one count of

interstate transportation of a stolen motor vehicle, in violation of 18 U.S.C. § 2312 (count VII). In

November of 1994, Charles was sentenced to a total term of imprisonment of 408 months (i.e. 34

years) as follows: 108 months imprisonment (concurrent) on counts I, III, VI, and VII, a

consecutive 5-year mandatory term of imprisonment on count II, and a further consecutive 20-year

mandatory term of imprisonment on count IV. The Fifth Circuit affirmed Charles’s convictions
and sentence on appeal. U.S. v. Charles, 62 F.3d 395 (5th Cir. 1995). Thereafter, Charles moved

to vacate his sentence pursuant to 28 U.S.C. § 2255, but the motion was denied on the merits. 1

Charles’s subsequent applications to file successive § 2255 motions were denied by the Fifth

Circuit. 2

          Because Charles has previously filed a federal habeas petition which was denied on the

merits, he must first obtain permission from the United States Court of Appeals for the Fifth Circuit

before he may again challenge his conviction or sentence in this Court. See U.S. v. Key, 205 F.3d

773, 774 (5th Cir. 2000). As Charles has not presented the Court with the necessary authorization

from the Fifth Circuit, this Court is without jurisdiction over Charles’s motions. Id. (Because 28

U.S.C. § 2244(b)(3)(A) “removes jurisdiction over a . . . [successive habeas petition] from the

district courts, it must by necessity also remove from the district courts’ consideration motions for

the appointment of counsel to file the particular claims over which the district courts lack

jurisdiction.”).

          Accordingly, the motions for appointment of counsel [Doc. Nos. 300, 304] are DENIED,

and the Clerk of Court is INSTRUCTED to close this case.

          SIGNED this 30th day of May, 2019.




1
    See Doc. Nos. 228, 241, and 272 at 6-7.
2
    See Doc. Nos. 280, 290 and 295.


                                              Page 2 of 2
